`DETAILED ACTION
Acknowledgements
This Office Action is in response to Applicant’s response filed on 2/26/21.
The Examiner notes that citations to United States Patent Application Publication paragraphs are formatted as [####], #### representing the paragraph number.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
Claims 1-12 are currently pending.
Claims 1-6 are elected with traverse.
Claims 7-12 are withdrawn.
Claims 1-6 are rejected as set forth below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Claims 1-6 in the reply filed on 2/26/21 is acknowledged.  Applicant is silent on why the election was made with traverse.
As a result, the requirement is still deemed proper and is therefore made FINAL.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/26/21.

	



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 1-6, the claimed invention is directed to an abstract idea without significantly more because:
Claim 1 recites: In a postage stamp issuing method using a stamp card executed on the stamp card management server, the method comprising the following steps: offering a sales procedure by stamp card type and issuing stamp cards through the said procedure; receiving purchase request signals from a user terminal, offering a procedure to select mail options, and deciding a payment method according to the information and service type chosen by the user through the said procedure; offering a payment procedure depending on whether pre- payment or post-payment or a procedure to print a postal registration certificate; and offering a procedure to issue a stamp or print out an FDC after the postage is payed through the said procedure.
Under Step 1 of the Section 101 analysis, the claim(s) is/are directed to a method, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of issuing stamps based on a purchase request (a certain method of organizing human activity such as a commercial or legal interactions, e.g. including agreements in the form of sales activities/behaviors, business relations) but for the recitation of additional claim elements. That is, other than reciting the stamp card management server and the user terminal, nothing in the claim precludes the language from being considered as issuing stamps based on a purchase. For example, before the introduction of modern computers, a post worker working at a post office would offer stamps for sale, receive a purchase request from a customer, decide on a payment method, and issue a stamp. Furthermore, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of issuing stamps based on a purchase request (a mental process such as a concept performed in the human mind, e.g. an observation, evaluation, judgment, opinion) but for the recitation of additional claim elements.
A similar analysis can be applied to dependent claims 2-6, which further recite the abstract idea of issuing stamps based on a purchase request.
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligiblity Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or 
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field.
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As per claim 5¸ the limitation “comparing the postage rate of the mailed item and that in the same line, accordingly levying penalties on the user and deciding whether to allow him or her to keep running the personal post office based on those penalties" fails to comply with the written description requirement. Specifically, the Specification does not sufficiently disclose the computer/algorithm required to perform the claimed function of deciding whether to allow him or her to keep running the personal post office based on those penalties. The Specification merely repeats the claimed limitation in verbatim 



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As per claim 1, the limitations “receiving purchase request signals from a user terminal, offering a procedure to select mail options, and deciding a payment method according to the information and service type chosen by the user through the said procedure”, “offering a procedure to issue a stamp or print out an FDC after the postage is payed through the said procedure” are unclear because there is insufficient antecedent basis for the term “said procedure”. There are multiple instances of a procedure, e.g. a sales procedure/procedure to select mail options/payment procedure/procedure to issue a stamp.
By virtue of their dependence, the dependent claims are similarly rejected.
As per claim 5, the limitation “comparing the postage rate of the mailed item and that in the same line, accordingly levying penalties on the user and deciding whether to 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent No. 7,194,957 to Leon in view of United States Patent Application Publication No. 2014/0101494 to Bond.
As per claim 1, Leon teaches:
In a postage stamp issuing method executed on the stamp card management server, the method comprising the following steps: receiving purchase request signals from a user terminal, offering a procedure to select mail options, and deciding a payment method according to the information and service type chosen by the user through the said procedure, and offering a payment procedure depending on whether pre-payment or post-payment or a procedure to print a postal registration certificate; (Fig 2, col 22 line 23 – col 23 line 25, “In a step 209, the user may select a stamp type. The types of stamps available may include, for example, first class, first class oversize, post card, standard B (parcel post), priority, express mail, and the like. In one embodiment, a web page form is transmitted to the user computer 112a prompting the user to select a stamp type. The user then selects a stamp type, and the selected stamp type is transmitted to the web server 120 in a manner well known to those skilled in the art… In a step 213, the user may select a stamp value. In one embodiment, a web page form is transmitted to the user computer 112a prompting the user to select a stamp value. The user then selects a stamp value, and the selected stamp value is transmitted to the web server 120 in a manner well known to those skilled in the art. In another embodiment, a user can choose a stamp value from fixed denominations using, for example, a pull-down menu, buttons, or the like. In yet another embodiment, the website may permit the user to enter a stamp value for some stamp types, and offer a choice of fixed denominations for other stamp types. In still another embodiment, a stamp value may be selected in conjunction with the use of a scale (e.g., scale 136). For example, the user may place a letter or package on the scale 136 and a stamp value is chosen based upon the weight of the letter or package and an appropriate postal rate… In a step 215, the user is prompted to submit payment information. In one embodiment, the web server 120 prompts the user via a web page for payment information upon every request to print a stamp or stamps.”)  
offering a procedure to issue a stamp or print out an FDC after the postage is payed through the said procedure. (Fig 2, col 23 lines 26-34, “Then, in a step 217 the user prints the stamp or stamps using, e.g., the computer 112a and the printer 114a. In one embodiment, the user is prompted with a web page, window, or the like, to insert the label sheet corresponding to the sheet serial number selected in step 207 into the printer 114a. Then, the user is prompted to select a button, link, or the like, to initiate the printing of the stamp or stamps onto the label sheet.”)
Leon does not explicitly teach, but Bond teaches:
offering a sales procedure by stamp card type and issuing stamp cards through the said procedure; ([0033], “It is contemplated that the systems and methods described herein could be applied to any other automated transaction machines, such as adding pre-paid amounts to credit cards or calling cards and the like, renting items such as movies, music, or books, and the like, purchasing various items, such as postage stamps, lottery tickets, train tickets, concert tickets, movie tickets, shopping mall gift certificates, gift cards, drinks, beverages, and other like items.”)
One of ordinary skill in the art would have recognized that applying the known technique of Bond to the known invention of Leon would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such financial instrument features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the method 
As per claim 2, Leon teaches:
offering a sales procedure for a regular stamp card if the card is a regular type; and offering an auction procedure for a commemorative stamp card if the card is a commemorative type; (Fig 2, col 22 line 23 – col 23 line 34; The Examiner notes that a method claim is satisfied when a single conditional branch is executed.)
As per claim 4, Leon teaches:
deciding to prepay postage when the type of the mailed item chosen by the option selection procedure is a regular type; offering a payment procedure using information chosen through the mail option selection procedure; and offering a procedure to issue a stamp or print out an FDC after the postage is payed through the payment procedure. (Fig 2, col 22 line 23 – col 23 line 34)
As per claim 5, Leon teaches:
in case that though an item of mail is registered mail, the user has a printer that can weigh it, deciding the prepaid method and receiving its weight data from the printing device; deciding the postage using information chosen through the mail weight and option selection procedure transmitted by the printing device and offering a postage payment procedure; and comparing the postage rate of the mailed item and that in the same line, accordingly levying penalties on the user and deciding whether to allow him or her to keep running the personal post office based on those penalties. (Fig 2, col 22 line 23 – col 23 line 34)
As per claim 6, Leon teaches:
providing a postal registration certificate to the home pickup service user although registered mail is chosen through the mail option selection procedure; and implementing post-payment after the item of mail is weighed at a post office and its postage rate is determined using information chosen through the mail weight and option selection procedure. (Fig 2, col 22 line 23 – col 23 line 34)

Claim 3 are rejected under 35 U.S.C. 103(a) as being unpatentable over United States Patent No. 7,194,957 to Leon in view of United States Patent Application Publication No. 2014/0101494 to Bond, and further in view of United States Patent Application Publication No. 2002/0095377 to Likourezos.
As per claim 3, Leon teaches:
producing stamp based on the purpose of issuance, available value denominated in national currency, stamp number and data to access the stamp management server; (Fig 2, col 22 line 23 – col 23 line 25, “In a step 209, the user may select a stamp type. The types of stamps available may include, for example, first class, first class oversize, post card, standard B (parcel post), priority, express mail, and the like. In one embodiment, a web page form is transmitted to the user computer 112a prompting the user to select a stamp type. The user then selects a stamp type, and the selected stamp type is transmitted to the web server 120 in a manner well known to those skilled in the art… In a step 213, the user may select a stamp value. In one embodiment, a web page form is transmitted to the user computer 112a prompting the user to select a stamp value. The user then selects a stamp value, and the selected stamp value is transmitted to the web server 120 in a manner well known to those skilled in the art. In another embodiment, a user can choose a stamp value from fixed denominations using, for example, a pull-down menu, buttons, or the like. In yet another embodiment, the website may permit the user to enter a stamp value for some stamp types, and offer a choice of fixed denominations for other stamp types. In still another embodiment, a stamp value may be selected in conjunction with the use of a scale (e.g., scale 136). For example, the user may place a letter or package on the scale 136 and a stamp value is chosen based upon the weight of the letter or package and an appropriate postal rate.”)
Furthermore, Applicant attempts to further limit the method by describing characteristics of the stamp. However, this is representative of non-functional descriptive material as characteristics of the stamp does not result in a functional relationship with the method and therefore cannot be used to differentiate Applicant's invention from the prior art invention. See MPEP 2111.05; In re Gulack, 217 USPQ 401 (Fed. Cir. 1983) (“When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from the prior art in terms of patentability.”). Specifically, the step of producing a stamp is carried out the same way regardless of the characteristics of the stamp: there is no evidence the characteristics of the stamp changes the efficiency or the accuracy or any other characteristic of the producing of the stamp. See Ex Parte Nehls, 88 USPQ2d 1883 (BPAI 2008) (“Here, the descriptive material (SEQ ID NOs) recited in the claims is not functional material like the data structures in Lowry. There is no evidence that SEQ ID NOs 9-1008 functionally affect the process of comparing a target sequence to a database by changing the efficiency or accuracy or any other characteristic of the comparison. Rather, the SEQ ID NOs are merely information being manipulated by a computer; the SEQ ID NOs are inputs used by a computer program that calculates the degree of similarity between a target sequence and each of the sequences in a database. The specific SEQ ID NOs recited in the claims do not affect how the method of the prior art is performed – the method is carried out the same way regardless of which specific sequences are included in the database (emphasis added).”)
Bond teaches:
stamp cards; ([0033], “It is contemplated that the systems and methods described herein could be applied to any other automated transaction machines, such as adding pre-paid amounts to credit cards or calling cards and the like, renting items such as movies, music, or books, and the like, purchasing various items, such as postage stamps, lottery tickets, train tickets, concert tickets, movie tickets, shopping mall gift certificates, gift cards, drinks, beverages, and other like items.”)
Leon as modified does not explicitly teach, but Likourezos teaches:
the step that offers an auction procedure for a commemorative stamp if the stamp is a commemorative type comprising providing the card auction procedure for user terminals, designating a particular user as an auction winner among the bidders, issuing a stamp and dealing with its delivery to the winner. ([0018], [0110], “According to an aspect of the present invention, the computerized electronic auction payment system and method effect a real-time payment for an item won in an electronic auction by setting up and maintaining electronic auction payment accounts for prospective bidders and sellers. The prospective bidders provide funds to their electronic auction payment accounts maintained by the computerized electronic auction payment system, prior to being deemed as winning bidders, via direct deposit, using a credit card, or sending a check, money order, or other financial document to an operator of the computerized electronic auction payment system. In one embodiment, upon being deemed as a winning bidder, the winning bidder accesses a payment page, enters the total amount of funds to be transferred to the seller, and authorizes the computerized electronic auction payment system to effect a real-time payment by debiting his, i.e., the winning bidder's, respective electronic auction payment account and crediting the electronic auction payment account of the seller, and/or another account specified by the seller… The data stored for each item includes, but not limited to, identification information, such as name, identification number, address, user-name, etc., for the winning bidder (or any purchaser of the item) and the seller; the type of item, e.g., ceramic plate, United States postage stamp, etc.; manufacturing information relating to the item, e.g., the name of the manufacturer, the year the item was manufactured, and the place the item was manufactured; whether a certificate of authenticity or other similar document was provided by the seller of the item; a final auction price or direct purchase price for the item; an indication of whether the item was sold via an electronic auction or whether the item was sold by a direct purchase via the electronic auction web site; total amount of funds transferred from the electronic auction payment account corresponding to the winning bidder or purchaser (in case of a direct purchase); the total amount of funds, if any, loaned to the winning bidder or purchaser to effect payment for the item; a total amount of interest charges incurred if funds were loaned to the winning bidder or purchaser; an auction category for the item, such as antiques and art, books, collectibles, computers, home and garden, pottery and glass, stamps, and toys; and a date and time the final sale price for the item was determined.”)
One of ordinary skill in the art would have recognized that applying the known technique of Likourezos to the known invention of Leon as modified would have yielded predictable results and resulted in an improved invention. It would have been recognized that the application of the technique would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such online auction features into a similar invention. Further, it would have been recognized by those of ordinary skill in the art that modifying the method to offer an online auction to purchase a stamp card results in an improved invention because applying said technique ensures that a seller will be compensated with the highest bid based on allowing multiple bids in an auction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
United States Patent Application Publication No. 2012/0284184 to McGivney discloses a publicly-accessible self-service terminal is provided for enabling a self-service terminal user to purchase on-demand postage stamp labels in advance. The publicly-accessible self-service terminal comprises a user interface arranged to receive a request from a postage stamp buyer to purchase on-demand postage stamp labels in advance, and a payment acceptor arranged to receive payment from the postage stamp buyer for purchase of on-demand postage stamp labels in advance. The terminal further comprises a controller arranged to (i) control the first transport mechanism to feed a panel portion of the roll of pre-printed self-adhesive media from the roll to the print head when a request is received from the postage stamp buyer to purchase on-demand postage stamp labels in advance and payment is received from the postage stamp buyer for the purchase of on-demand postage stamp labels in advance, (ii) control the print head to print information onto the panel portion so as to provide at least one on-demand postage stamp label in advance, and (iii) control the second transport mechanism to dispense the at least one on-demand postage stamp label from the print head to the postage stamp buyer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY HUANG whose telephone number is (408)918-9799.  The examiner can normally be reached on 9:00a - 5:30p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 5712701492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAY HUANG/Primary Examiner, Art Unit 3685